Citation Nr: 0719855	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  05-14 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1965 to December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied service 
connection for PTSD.  

In February 2007, a hearing was held before the undersigned  
Veterans Law Judge who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 
2002).  A copy of the transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD.  

2.  The veteran's alleged stressors of participating in truck 
convoys subject to attack by land mines and small arms fire 
is supported by credible supporting evidence, and his 
assertions related to this stressor are consistent with the 
nature of his service in Vietnam.  

3.  The veteran's alleged stressor of a friend being killed 
in action in Vietnam is supported by credible supporting 
evidence.

4.  Competent medical evidence of record links the current 
diagnosis of PTSD to these two stressors.  




CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110; 
1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claims for service connection.  This is so because the Board 
is taking action favorable to the veteran by granting service 
connection for PTSD; a decision at this point poses no risk 
of prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for the veteran's claim for service 
connection for PTSD.  The evidence includes, but is not 
limited to:  service medical records; service personnel 
records; service department records; the veteran's 
contentions and hearing testimony; private medical treatment 
records; VA medical treatment records; and VA examination 
reports.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show 
with respect to the claim for service connection for PTSD.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  This is commonly referred to 
as a "direct" service connection.   

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2006).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  See 
Fossie v. West, 12 Vet. App. 1, 6 (1998), wherein the Court 
stated, "If the veteran engaged in combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence 
of the presence of in-service stressors.  38 U.S.C. 1154(b); 
38 C.F.R. § 3.304(f).  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors."

The United States Court of Veterans Appeals (Court) has held 
that "[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304 (2002).  

If, however, it is determined that the veteran did not engage 
in combat, credible supporting evidence from any source 
showing that his claimed inservice stressor actually occurred 
is required for him to prevail.  See Cohen v. Brown, 10 Vet. 
App. 128, (1997); Moreau, 9 Vet. App. at 394-95; Doran v. 
Brown, 6 Vet. App. 283, 290 (1994).  Under such 
circumstances, the veteran's lay testimony regarding the 
stressor would thus be insufficient, standing alone, to 
establish service connection.  See Moreau, 9 Vet. App. at 
395; Doran, supra.

Recent VA medical treatment records dated from 2003 to the 
present indicate that the veteran has a diagnosis of PTSD and 
that he is receiving treatment for the disability.  In 
October 2003, a VA examination of the veteran was conducted.  
The diagnosis was that the veteran had chronic moderate-to-
severe- PTSD.  The examination report noted several stressors 
reported by the veteran.  Of note are two specific stressors 
reported.  The first is that the veteran was a truck driver 
during service and that his duties involved driving in 
convoys throughout Vietnam to deliver supplies.  The 
examination report notes that the veteran reported that often 
the supplies were munitions and that the veteran was in fear 
of hitting a land mine, or coming under small arms fire in an 
ambush.  The second stressor alleged by the veteran is that a 
friend of his was killed in action in Vietnam.  

The veteran has a diagnosis of PTSD.  The issue then is 
whether there is credible supporting evidence that the 
claimed inservice stressors occurred.  The veteran served in 
the Army with a military specialty of "light vehicle 
driver," truck driver.  It is confirmed that he served in 
Vietnam from May 1966 to June 1967.  The veteran has never 
alleged that he engaged in combat with the enemy and he has 
no awards or decorations which would indicate such combat 
service.  Accordingly, he requires credible supporting 
evidence that the claimed inservice stressor occurred.

The Board acknowledges that the RO has attempted on numerous 
occasions to verify the stressors alleged by the veteran and 
has received negative responses from the service department 
authorities with respect to verification requests.  As such, 
the Board understands the RO's denial of service connection 
based upon a lack of verification of stressors.  

The Board believes that there is enough evidence to support 
that the veteran's duties involved driving in truck convoys 
and that he feared attack by land mines and small arms ambush 
during service.  His discharge papers and service personnel 
records confirm his military specialty and duty stations.  It 
is not inconsistent with the evidence of record that he was 
involved in truck convoys, or that the supplies carried may 
have included munitions.  Moreover, the dates of his service 
in Vietnam tend to support that such duties were subjected to 
land mine attack and small arms attack by ambush.  

The veteran's second stressor is more problematic.  In July 
2003, the veteran submitted a stressor statement where he 
named a specific service member, and indicated that he met 
this person while taking his induction physical examination 
and that the two remained friends and kept in touch.  He 
indicated that this friend was killed "just weeks after we 
got [to Vietnam]."  Evidence of record reveals that this 
named service member was killed in action in Vietnam on May 
29, 1966.  The veteran's service personnel records indicate 
that he was present in Vietnam beginning on May 9, 1966.  The 
veteran's account of this service member's death has 
developed over the years.  On a September 2004 VA psychiatric 
treatment record, the veteran indicated that "his best 
friend, fellow trainee and schoolmate was KIA [killed in 
action] beside him."  

In February 2007, the veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  He 
testified that his first truck delivery in Vietnam was to the 
unit that the service member stated above was stationed and 
that while there he saw his friend killed in action.  The RO 
has attempted to verify with the appropriate authorities 
whether the veteran would have been present at the location 
of the friends death and has been unable to do so.  All that 
is verified is that the veteran and the other service member 
were both from Mississippi, that both were in service at the 
same time, and that the other service member was killed in 
action in Vietnam in May 1966 while the veteran was also in 
Vietnam.  

Although the veteran claims that he witnessed the other 
service member's death, there is no credible supporting 
evidence to support this claim.  Nevertheless, the Board does 
believe that the evidence showing both were from Mississippi 
and served at the same time does support that the veteran and 
the other service member were friends either from before 
service, or from the time of induction into service.  

Accordingly, the Board finds that there is credible 
supporting evidence that the veteran served in truck convoys 
which were subject to land mine attack and small arms 
ambushes.  There is also credible supporting evidence that a 
friend of the veteran was killed in action during the period 
of time that both served in Vietnam, although there is no 
evidence to support that the veteran actually witnessed his 
friend being wounded and killed.  Based on the diagnosis of 
the October 2003 VA examination, the examiner determined that 
these enumerated stressors were causes of the veteran's PTSD.  
Accordingly, service connection for PTSD is granted.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


